Citation Nr: 1232407	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-47 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had over 23 years of active service ending with his retirement in September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2011he Veteran and his spouse testified before the undersigned at a Board hearing at the RO.   

At the time of the hearing, the Veteran submitted an additional medical opinion along with a waiver of RO consideration of such opinion.  Moreover, additional pertinent medical evidence by way of VA examinations was associated with the claims file after the Board hearing and has not been considered by the RO with respect to the issues on appeal.  Nevertheless, in light of the grant and remand of these issues, there is no prejudice to the Veteran in proceeding with this decision.  Cf. 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to TDIU on prior to December 6, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From December 6, 2011, the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met, effective December 6, 2011.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

TDIU is granted where service-connected disabilities prevent a veteran from maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  VA policy is, nonetheless, to grant TDIU in all cases where service connected disabilities render him unemployable.  38 C.F.R. § 4.16(b).

In a May 2012 rating decision, the RO increased the ratings for service-connected psoriasis and peripheral neuropathy of the right and left lower extremities as well as granted service connection for tinnitus, effective December 6, 2011.  

As of December 6, 2011, the Veteran was service-connected for the following disabilities: psoriasis, rated as 60 percent disabling; status post, left knee replacement, rated as 30 percent disabling; degenerative disc disease L5-S1, status post, spinal stimulator implant, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; hearing loss, left ear, rated as noncompensable; and residual scar, back, rated as noncompensable.  He had a combined rating of 90 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Accordingly, as of December 6, 2011, the Veteran met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

The Veteran has been unemployed since September 2001.  Prior to his retirement in September 2001, he was employed as a truck mechanic.  

At the Board hearing, the Veteran testified that he obtained his High School Equivalency Certificate (GED) while in service and had approximately the equivalent of a year and half of college credits.  He also indicated that he obtained a real estate license when he left service.  His employment experience consisted of work as a mechanic.  He left his last employment when he reached the age of 62 and became eligible for Social Security benefits, but he also said that his back disability played a role in the decision to retire.

In statements of record and at the Board hearing, the Veteran has asserted that he was no longer able to work has a vehicle mechanic due to back and knee problems.  His wife also testified that she believed his back and knee problems would prevent him from working as a mechanic.  

The Veteran's last employer also reported that he had retired at age 62 "without disability by personal choice."

The claims file also includes an April 2008 statement from the Veteran's pastor, in which he indicated that the Veteran had previously assisted with work around the church, but his back and leg pain had left him unable to continue to assist with lawn work and other projects around the church.  

In support of his claim, the Veteran also submitted an April 2008 opinion from a private nurse practitioner and physician who had treated the Veteran since 1994.  They opined that his low back and left knee disabilities had left the Veteran unable to continue gainful employment as a mechanic.  They concluded that the Veteran was permanently and totally disabled as a result of his back and knee conditions.     

The Veteran was afforded a VA examination in September 2008.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's service-connected and nonservice-connected conditions equally prevented him from being gainfully employed in light or heavy duty.  The examiner subsequently indicated that; while the Veteran's service-connected spine and left knee disabilities prevented him from employment requiring heavy duty, these disabilities did not prevent him from being gainfully employed in employment consisting of light duty.  He also indicated that the Veteran's psoriasis and peripheral neuropathy did not preclude the Veteran from being gainfully employed in light or heavy duty.  

The claims file also contains a November 2011 opinion from the Veteran's private nurse practitioner.  The nurse practitioner reiterated that the Veteran's left knee and low back disabilities had left him unable to continue gainful employment.  

The Veteran was afforded another VA examination with respect to his low back disability in January 2012.  The examiner indicated that the Veteran's back disability did impact his ability to work.  It was elaborated that the Veteran reported he could sit comfortably for 15 minutes, and stand and walk for 10 minutes before requiring a change in position or rest, respectively and that he had difficulty ascending stairs.

In a separate VA skin examination report that same month, the examiner determined that the Veteran's psoriasis impacted his ability to work.  It was elaborated that the Veteran being disturbed by the way in which people looked at him.  The examiner noted that greater than 40 percent of exposed areas were involved and that there was disfigurement of the head, face, or neck.

Analysis

While the Veteran has training that could qualify him for employment of a relatively sedentary nature, the evidence shows that he has only been employed as a mechanic.  One VA examiner has opined that the Veteran could engage in work imposing light or heavy duties; other medical professionals have opined that he would not be able to resume his employment as a mechanic.  The recent VA examination describes restrictions that would seem to be incompatible with employment as a mechanic or heavy physical labor.  In addition his skin disease causes some disfigurement that would interfere with his ability to interact with the public as a mechanic or in more sedentary work.

Given the limitations on his ability to do heavy or light duty; as well as the Veteran's level of education and work experience; the evidence is in at least equipoise as to whether the Veteran would be able to maintain gainful employment for which he is otherwise qualified.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been unemployable due to his service-connected disabilities beginning December 6, 2011.  38 U.S.C.A. § 5107(b).


ORDER

TDIU is granted, effective December 6, 2011.  


REMAND

Prior to December 6, 2011, the Veteran's service connected disabilities did not meet the percentage requirements for TDIU. 38 C.F.R. § 4.16(a).   Where a veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of C&P for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, as discussed above, there is medical evidence indicating that the Veteran was unemployable due to his service-connected disabilities prior to December 6, 2011.  The Board cannot; however, grant TDIU in the first instance without insuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).

In addition, although the Veteran's private physician and nurse practitioner reported pertinent treatment since 1994; records of this treatment have not been obtained.  VA has a duty to seek records of private treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete authorizations for VA to obtain records his treatment for service connected disabilities from the Good Shepherd-Glenn Garrett Clinic (R. Bruce LeGrow, M.D.; Terry Elders, R.N., FNP-C) since April 26, 1994.

If the Veteran fails to provide the releases, tell him that he should obtain the records and submit them himself.

If any requested records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and inform him of any additional actions that will be taken.

2.  Then refer the issue of entitlement to TDIU prior to December 6, 2011 to VA's Director of C&P for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


